Virgin, J.
R. S., c. 86, § 1, provides that “all personal actions, expect those of detinue, replevin, actions on the case for malicious prosecution, for slander by writing or speaking, and for assault and battery, may be commenced by trustee process,” etc. The word “expect” is most manifestly a typographical error caused by an accidental transposition of three letters and it should be “except” *243as in the original siatute and in all the revisions. Stat. 1821, c. 61, § 1. Li. S. 1841, c. 119, § 1. E. S. 1857, c. 86, § 1.
In the revisions of statutes, verbal changes may occur, when it is obvious that no change in the law was intended, Hughes v. Farrar, 45 Maine, 72. French v. Co. Com. 64 Maine, 583.
Moreover, “no statute ought to be construed in such a manner as to be against reason.” Bac. Ab. Stat. I. 10.
And “such a construction ought to be put upon a statute as may best answer the intention which the makers had in view; qui haired in litera haeretin corticeP Bac. Ab. I. 5. So that “whenever the intention of the legislature can be discovered, it ought to be followed with reason and discretion in the construction of the statute, although such construction seem contrary to the letter of the statute.” People v. Utica Ins. Co., 15 Johns. 380-1. Jackson v. Collins, 3 Cow. 96, and cases.
Literally construed, the provision would be absurd. Even the ingenious interpretation and luminous explanation suggested by the astute counsel for the plaintiff do not save it from the sheerest nonsense.
The ruling was obviously correct.

Exceptions overruled.

Appleton, C. J., Barrows, Danforth, Peters and Symonds, JJ., concurred.